DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/225773 in view of Heim (US 20170127574 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims require substantially all of the limitations of the present claims, and the remaining limitations would have been obvious to one of ordinary skill in the related art(s) at the time of the invention.
The reference claims do not explicitly disclose:
a plurality of cabinet clusters, each cabinet cluster comprising a plurality of cage cabinets positioned in a back-to-back configuration in two separated rows defining a hot aisle therebetween, the cage cabinets housing electronic equipment that emits heat towards the hot aisle, and the plurality of cabinet clusters being disposed in a cabinet array defining at least common cold aisle between cabinet clusters of the plurality of cabinet clusters, the at least one common cold aisle being parallel and aligned with the hot aisle, air flow within the facility being directed to pass into the at least one cold aisle, over the electronic equipment, and into the hot aisle.
However, Heim discloses:
a plurality of cabinet clusters 18 (Fig. 1-2), each cabinet cluster comprising a plurality of cage cabinets 16 (par. 0030, 0031) positioned in a back-to-back configuration in two separated rows defining a hot aisle therebetween (e.g.,  18a and 18c are a back-to-back pair of two separated rows defining a hot aisle 22a therebetween, see Fig. 2; similarly, 18b and unlabeled cluster 18 to its left are a back-to-back pair of two separated rows defining a hot aisle b therebetween),  the cage cabinets housing electronic equipment computers 14 (par. 0030-0031) that emits heat towards the hot aisle, and the plurality of cabinet clusters being disposed in a cabinet array defining at least common cold aisle 20a between cabinet clusters of the plurality of cabinet clusters, the at least one common cold aisle being parallel and aligned with the hot aisle, air flow within the facility being directed to pass into the at least one cold aisle, over the electronic equipment, and into the hot aisle (see Fig. 2);
in order provide/cool a plurality of cabinet clusters and provide a datacenter/server farm (par. 0006-0007).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of the reference claims as suggested by Haim, e.g., providing:
a plurality of cabinet clusters, each cabinet cluster comprising a plurality of cage cabinets positioned in a back-to-back configuration in two separated rows defining a hot aisle therebetween, the cage cabinets housing electronic equipment that emits heat towards the hot aisle, and the plurality of cabinet clusters being disposed in a cabinet array defining at least common cold aisle between cabinet clusters of the plurality of cabinet clusters, the at least one common cold aisle being parallel and aligned with the hot aisle, air flow within the facility being directed to pass into the at least one cold aisle, over the electronic equipment, and into the hot aisle;
in order to provide/cool a plurality of cabinet clusters and provide a datacenter/server farm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present App. No. 17/548523
Copending App. No. 16/225773
. A facility for maintaining electronic equipment at a cool temperature, the facility comprising: a plurality of cabinet clusters, each cabinet cluster comprising a plurality of cage cabinets positioned in a back-to-back configuration in two separated rows defining a hot aisle therebetween, the cage cabinets housing electronic equipment that emits heat towards the hot aisle, and the plurality of cabinet clusters being disposed in a cabinet array defining at least common cold aisle between cabinet clusters of the plurality of cabinet clusters, the at least one common cold aisle being parallel and aligned with the hot aisle, air flow within the facility being directed to pass into the at least one cold aisle, over the electronic equipment, and into the hot aisle; a security perimeter surrounding the plurality of cabinet clusters, the perimeter comprising: an interior wall formed from first panels, the first panels being configured to allow air to flow therethrough; a second wall formed from second panels, the second panels being configured to allow air to flow therethrough, the second panels being aligned with the first panels to prevent a view of the cabinet cluster from outside the perimeter.
1. (currently amended) A facility for maintaining electronic equipment at a cool temperature, the facility comprising: a plurality of cabinets each disposed in direct contact with a floor of the facility, the cabinets housing electronic equipment that emit heat towards a hot air exhaust area, the plurality of cabinets being disposed in a cabinet array; air flow within the facility being directed to pass into at least one cold aisle, to the front of the electronic equipment, and into the hot air exhaust area; at least one air conditioning unit for cooling air that was previously in the hot air exhaust area and delivering it into the at least one cold aisle; a security perimeter surrounding the plurality of cabinets, the perimeter comprising: an interior wall formed from first panels, the first panels being configured to allow air to flow therethrough; and a second wall formed from second panels, the second panels being configured to allow air to flow therethrough, the second panels being aligned with the first panels to prevent a view of the cabinet array from outside the perimeter, a false ceiling extending from at or about upper wall sections of the interior wall, an actual ceiling extending from at or about upper sections of the second wall, wherein the hot air exhaust area is disposed at least partially between the false ceiling and the actual ceiling.
2. The facility of claim 1, wherein the first panels comprise first apertures to allow air to flow therethrough.
2. (original) The facility of claim 1, wherein the first panels comprise first apertures to allow air to flow therethrough.
3. The facility of claim 2 wherein the first apertures are formed in at least one first hole array on the first panels.
3. (original) The facility of claim 2 wherein the first apertures are formed in at least one first hole array on the first panels.
4. The facility of claim 3, wherein the at least one first hole array has a rectangular shape.
4. (original) The facility of claim 3, wherein the at least one first hole array has a rectangular shape.
5. The facility of claim 4, wherein the rectangular shape extends horizontally.
5. (original) The facility of claim 4, wherein the rectangular shape extends horizontally.
6. The facility of claim 3, wherein the second panels comprise second apertures to allow air to flow therethrough, and the second apertures are formed in at least one second hole array on the first panels.
6. (original) The facility of claim 3, wherein the second panels comprise second apertures to allow air to flow therethrough, and the second apertures are formed in at least one second hole array on the second panels.
7. The perimeter of claim 6, wherein the second panels are aligned with the first panels so that the at least one second hole array does not overlap with the at least one first hole array, preventing a view of the cabinet cluster from outside the perimeter.
7. (original) The perimeter of claim 6, wherein the second panels are aligned with the first panels so that the at least one second hole array does not overlap with the at least one first hole array, preventing a view of the cabinet cluster from outside the perimeter.


Claims 8-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 of copending Application No. 16/225773 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims require all of the limitations of the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present App. No. 17/548523
Copending App. No. 16/225773
8. A perimeter for a cabinet cluster storing electronic devices, the perimeter comprising: an interior wall formed from first panels, the first panels having one or more first panel apertures configured to allow air to flow therethrough; a second wall formed from second panels, the second panels having one or more second panel apertures to allow air to flow therethrough, the second panel apertures not aligned with the first panel apertures to prevent a view of the cabinet cluster from outside the perimeter.
8. (currently amended) A perimeter for a cabinet cluster disposed in direct contact with a floor storing electronic devices, the perimeter comprising: an interior wall formed from first panels, the first panels having two or more first panel aperture groups, which are separated by an area of the first panel without apertures, configured to allow air to flow therethrough, such that the two or more first panel aperture groups comprise two or more first panel appertures apertures; and a second wall formed from second panels, the second panels having two or more second panel aperture groups, which are separated by an area of the second panel without apertures, to allow air to flow therethrough, such that the two or more second panel aperture groups comprise two or more second panel appertures apertures and the second panel aperture groups are not aligned with the first panel aperture groups to prevent a view of the cabinet cluster from outside the perimeter.
9. The perimeter of claim 8, wherein the first panels and the second panels are formed from sheet metal.
9. (original) The perimeter of claim 8, wherein the first panels and the second panels are formed from sheet metal.
10. The perimeter of claim 8 wherein the first panel apertures are formed in at least one first hole array on the first panels and the second panel apertures are formed in at least one second hole array on the second panels.
10. (original) The perimeter of claim 8 wherein the first panel apertures are formed in at least one first hole array on the first panels and the second panel apertures are formed in at least one second hole array on the second panels.
11. The perimeter of claim 10, wherein the at least one first hole array has a rectangular shape.
11. (original) The perimeter of claim 9, wherein the at least one first hole array has a rectangular shape.
12. The perimeter of claim 11, wherein the rectangular shape extends horizontally.

12. (original) The perimeter of claim 10, wherein the rectangular shape extends horizontally.
13. The perimeter of claim 8, wherein the first panels and second panels extend from a floor to a ceiling.
13. (original) The perimeter of claim 8, wherein the first panels and second panels extend from a floor to a ceiling.
14. The perimeter of claim 10, wherein the second panels are aligned with the first panels so that the at least one second hole array does not horizontally overlap with the at least one first hole array, preventing a view of the cabinet cluster from outside the perimeter.
14. (original) The perimeter of claim 10, wherein the second panels are aligned with the first panels so that the at least one second hole array does not horizontally overlap with the at least one first hole array, preventing a view of the cabinet cluster from outside the perimeter.
15. The perimeter of claim 8, wherein the perimeter is rectangular shaped and generally parallel to the cabinet cluster.
15. (original) The perimeter of claim 8, wherein the perimeter is rectangular shaped and generally parallel to the cabinet cluster.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim (US 20170127574 A1) in view of Endo (US 20150237768 A1) and Rajauria (US 20170244226 A1).
As to claim 1, Heim discloses: A facility for maintaining electronic equipment at a cool temperature (Datacenter/Server Farm, par. 0006-0007; Fig. 1-2), the facility comprising: 
a plurality of cabinet clusters 18, each cabinet cluster comprising a plurality of cage cabinets 16 (par. 0030, 0031) positioned in a back-to-back configuration in two separated rows defining a hot aisle therebetween (e.g.,  18a and 18c are a back-to-back pair of two separated rows defining a hot aisle 22a therebetween, see Fig. 2; similarly, 18b and unlabeled cluster 18 to its left are a back-to-back pair of two separated rows defining a hot aisle b therebetween),  the cage cabinets housing electronic equipment computers 14 (par. 0030-0031) that emits heat towards the hot aisle, and the plurality of cabinet clusters being disposed in a cabinet array defining at least common cold aisle 20a between cabinet clusters of the plurality of cabinet clusters, the at least one common cold aisle being parallel and aligned with the hot aisle, air flow within the facility being directed to pass into the at least one cold aisle, over the electronic equipment, and into the hot aisle (see Fig. 2);
a security perimeter 12 surrounding the plurality of cabinet clusters, the perimeter comprising: 
an interior wall formed from first panels (see Fig. 1-2).
Heim does not explicitly disclose:
the first panels being configured to allow air to flow therethrough;
a second wall formed from second panels, the second panels being configured to allow air to flow therethrough, the second panels being aligned with the first panels to prevent a view of the cabinet cluster from outside the perimeter.
However, Endo suggests providing:
an interior wall (Fig. 1) formed from first panels 2x, 2z, the first panels being configured to allow air to flow therethrough (see A and E, at 2a, 2b);
in order to provide a modular data center with high cooling efficiency and intake and exhaust ports 2a, 2b (par. 0021-0025).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Heim as suggested by Endo, e.g., providing:
the first panels being configured to allow air to flow therethrough;
in order to provide a modular data center with high cooling efficiency and intake and exhaust ports.
Further, Rajauria suggests providing a multi-panel wall for a vent (Fig. 4):
an interior wall formed from first panel 130, the first panel being configured to allow air to flow therethrough 134; and 
a second wall formed from second panel 132, the second panels being configured to allow air to flow therethrough 136, the second panels being aligned with the first panels to prevent a view of the internal components from outside the perimeter (non-direct line-of-sight; par. 0027);
in order to facilitate airflow without introducing intentional openings, as well as prevent travel of electrical arcs (par. 0027).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Heim in view of Endo as suggested by Rajauria, e.g., forming at least portions 2x and 2z of the security perimeter of Endo as multi-panel walls as suggested by Rajauria, providing:
a security perimeter surrounding the plurality of cabinet clusters, the perimeter comprising: 
an interior wall formed from first panels, the first panels being configured to allow air to flow therethrough; and 
a second wall formed from second panels, the second panels being configured to allow air to flow therethrough, the second panels being aligned with the first panels to prevent a view of the cabinet cluster from outside the perimeter;
in order to facilitate airflow without introducing intentional openings in the security perimeter, as well as prevent travel of electrical arcs, and/or entry of external objects including water, dust.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Heim in view of Endo and Rajauria above discloses: wherein the first panels 130 (Rajauria) comprise first apertures 134 to allow air to flow therethrough.
As to claim 3, the obvious modification of Heim in view of Endo and Rajauria above discloses:
wherein the first apertures are formed in at least one first hole array on the first panels (see annotated Fig. below).

    PNG
    media_image1.png
    1143
    1090
    media_image1.png
    Greyscale

Annotated Fig. 4 of Rajauria
As to claim 4, the obvious modification of Heim in view of Endo and Rajauria above discloses: wherein the at least one first hole array has a rectangular shape (see annotated Fig. above).
As to claim 5, the obvious modification of Heim in view of Endo and Rajauria above discloses: wherein the rectangular shape extends horizontally (see annotated Fig. above).
As to claim 6, the obvious modification of Heim in view of Endo and Rajauria above discloses: wherein the second panels 132 (Rajauria) comprise second apertures 136 to allow air to flow therethrough, and the second apertures are formed in at least one second hole array on the second panels (see annotated Fig. above).
As to claim 7, the obvious modification of Heim in view of Endo and Rajauria above discloses: wherein the second panels are aligned with the first panels so that the at least one second hole array does not overlap with the at least one first hole array, preventing a view of the cabinet cluster from outside the perimeter (see annotated Fig. above).


Claims 8-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20150237768 A1) in view of Rajauria (US 20170244226 A1).
As to claim 8, Endo discloses: A perimeter 2 (Fig. 1) for a cabinet cluster (individual rack 4 containing a cluster of servers 6, alternatively the cluster of individual racks 4) storing electronic devices, the perimeter comprising: 
an interior wall formed from first panels 2x, 2z, the first panels having one or more first panel apertures 2a, 2b configured to allow air to flow therethrough (see A, E at 2a, 2b).
Endo does not explicitly disclose:
a second wall formed from second panels, the second panels having one or more second panel apertures to allow air to flow therethrough, the second panel apertures not aligned with the first panel apertures to prevent a view of the cabinet cluster from outside the perimeter.
However, Rajauria suggests providing a multi-panel wall for a vent (Fig. 4):
an interior wall formed from first panel 130, the first panel having one or more first panel apertures 134 configured to allow air to flow therethrough 134; and 
a second wall formed from second panel 132, the second panel having one or more second panel apertures 136 to allow air to flow therethrough, the second panel apertures not aligned with the first panel apertures to prevent a view of the internal components from outside the perimeter (non-direct line-of-sight; par. 0027);
in order to facilitate airflow without introducing intentional openings, as well as prevent travel of electrical arcs (par. 0027).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Endo as suggested by Rajauria, e.g., forming portions 2x and 2z of the security perimeter of Endo as multi-panel walls as suggested by Rajauria, providing:
the perimeter comprising: 
an interior wall formed from first panels, the first panels having one or more first panel apertures configured to allow air to flow therethrough; and 
a second wall formed from second panels, the second panels having one or more second panel apertures to allow air to flow therethrough, the second panel apertures not aligned with the first panel apertures to prevent a view of the cabinet cluster from outside the perimeter;
in order to facilitate airflow without introducing intentional openings in the security perimeter, as well as prevent travel of electrical arcs, and/or entry of external objects including water, dust.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 9, the obvious modification of Endo in view of Rajauria above discloses:  wherein the first panels and the second panels are formed from sheet metal (metal, par. 0023; sheet shape, see Fig. 3; Rajauria).
As to claim 10, the obvious modification of Endo in view of Rajauria above discloses: wherein the first panel apertures are formed in at least one first hole array on the first panels and the second panel apertures are formed in at least one second hole array on the second panels (see annotated Fig. of Rajauria above).
As to claim 11, the obvious modification of Endo in view of Rajauria above discloses:
wherein the at least one first hole array has a rectangular shape (see annotated Fig. above).
As to claim 12, the obvious modification of Endo in view of Rajauria above discloses:
wherein the rectangular shape extends horizontally (see annotated Fig. above).
As to claim 13, the obvious modification of Endo in view of Rajauria above discloses: wherein the first panels and second panels extend from a floor to a ceiling (as 2x and 2z do in Fig. 1 of Endo).
As to claim 14, the obvious modification of Endo in view of Rajauria above discloses: wherein the second panels are aligned with the first panels so that the at least one second hole array does not horizontally overlap with the at least one first hole array, preventing a view of the cabinet cluster from outside the perimeter (see annotated Fig. above).
As to claim 15, the obvious modification of Endo in view of Rajauria above discloses: wherein the perimeter is rectangular shaped and generally parallel to the cabinet cluster (see Fig. 1, Endo).
As to claims 16 and 17, the obvious modification of Endo in view of Rajauria above discloses: wherein the view is a direct line of sight from outside the perimeter to inside of the perimeter (see annotated Fig. above).
As to claim 19, the obvious modification of Endo in view of Rajauria above discloses:
wherein the perimeter 2 (see Fig. 1 of Endo) entirely surrounds the cabinet cluster.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20150237768 A1) in view of Rajauria (US 20170244226 A1) as applied to claim 10 above, and further in view of Schmidtke (US 20170332519 A1).
As to claim 18, the obvious modification of Endo in view of Rajauria above does not explicitly disclose: wherein the at least one first hole array is hexagonal to form a honeycomb shape in the array.
However, Schmidtke discloses a hole array 118, 120, 122, 126 (Fig. 1A-1B; par. 0023-0024), wherein the at least one first hole array is hexagonal to form a honeycomb shape in the array (par. 0023);
in order to form air inlet and outlet vents (par. 0023-0024).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Endo in view of Rajauria as suggested by Schmidtke, e.g., providing:
wherein the at least one first hole array is hexagonal to form a honeycomb shape in the array;
in order to form air inlet and outlet vents.
A change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20150237768 A1) in view of Rajauria (US 20170244226 A1) as applied to claim 8 above, and further in view of Day (US 20050225936 A1).
As to claim 20, the obvious modification of Endo in view of Rajauria above discloses: wherein the interior wall and exterior wall comprises fencing (walls 2w, 2x, 2y, and 2z forming container 2 of Endo; also walls/panels 130, 132 of Rajauria) to permit access to an interior of the perimeter (access to the interior of the perimeter is inherently required in order to install/service/maintain the servers, fans, and cooling system).
Fencing: a barrier intended to prevent escape or intrusion or to mark a boundary (Merriam-Webster’s Dictionary). Thus, the walls/panels of Endo and Rajauria above may be construed as fencing. 
The obvious modification of Endo in view of Rajauria above does not explicitly  disclose:
wherein the interior wall and exterior wall comprises lockable fencing to permit access to an interior of the perimeter.
However, Day suggests providing lockable fencing (e.g., doors 74-78 in panels 66, 62; par. 0193-194; see Fig. 5a) to permit access to an interior of the perimeter 60-66;
which are lockable in order to control access depending on the duties of the personnel, as well as to provide doors that can be operated by smart card (par. 0197).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Endo in view of Rajauria as suggested by Day, e.g., providing:
wherein the interior wall and exterior wall comprises lockable fencing to permit access to an interior of the perimeter;
in order to control access depending on the duties of the personnel, as well as to provide doors that can be operated by smart card.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lachapelle (US 10010014 B1), Rimler (US 20170127569 A1), Slessler (US 20160324036 A1), and Eichelberg (US 9485887 B1) disclose conventional cooling arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/Examiner, Art Unit 2835